Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 12/30/2021.
Currently, claims 1-25 are pending. Of these, claims 17-25 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species I is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite the limitation “the plurality of routing traces”, which lack antecedent basis in the claims. For purposes of examination, the plurality of routing traces are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huemoeller et al. (US 6,987,661).
Pertaining to claims 1 and 9, Huemoeller shows, with reference to FIG. 8B-C, a (method of forming) a package substrate, comprising: 
(disposing) a dielectric (11A) having a cavity (occupied by resistor 72), wherein the cavity has a footprint (inherent); 
(disposing) a resistor (72) embedded in the cavity of the dielectric, wherein the resistor has a plurality of surfaces (sides) and a top surface; and 
(disposing) a plurality of traces (74C) on the resistor, wherein the plurality of surfaces of the resistor are a plurality of activated surfaces (laser ablation results in activated surfaces – see column 5, lines 45-48; column 4, lines 10-17).
Pertaining to claims 2 and 3, Huemoeller shows the plurality of sidewalls are activated sidewalls (column 5, lines 45-48; column 4, lines 10-17).
Pertaining to claim 11, Huemoeller shows the dielectric includes at least one of a plurality of metallization particles and a plurality of metallization ions (column 4, lines 10-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller in view of Lee (US 7,494,889).
Pertaining to claim 10, Huemoeller shows the plurality of sidewalls are activated sidewalls (column 5, lines 45-48; column 4, lines 10-17).
Pertaining to claims 4 and 10, Huemoeller fails to explicitly show that the sidewalls are tapered.
However, Lee teaches in column 7, lines 55-67 that, for a similar process to Huemoeller in which laser ablation is used to create the cavity in which the resistor will be formed, the sidewalls have a slight taper.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the sidewalls of Huemoeller to be tapered, as Lee teaches this as an expected result of such a process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller in view of Su et al. (US 2007/0124918).
Huemoeller shows the dielectric includes at least one of a plurality of metallization particles and a plurality of metallization ions (column 4, lines 13-14), but fails to show the one or 
However, Su teaches in para. [0020] that nickel-phosphorus is known to be a resistive material used in such applications. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try nickel-phosphorus, as taught by Su, for the material of the resistor of Huemoeller, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huemoeller in view of Kuwabara (JP 2008-187018).
Huemoeller shows the plurality of traces contact the resistor at a side surface. However, Kuwabara teaches in FIG. 15 that traces 36 may instead be formed on the outer periphery of the top surface of the buried resistor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the side contact arrangement of Huemoeller for the top contact arrangement taught by Kuwabara, as the court has held that the simple substitution of one known element for another to obtain predictable results is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
.

Allowable Subject Matter
Claims 6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As it pertains to claims 6 and 12, the prior art of record, either singularly or in combination, does not disclose or suggest a package substrate with the particular resistor and traces configuration as described by claim 1 (and the associated method described by claim 9) and that has a plurality of routing traces on the dielectric, wherein the plurality of routing traces are adjacent to the plurality of traces; a first resistor embedded in a first cavity of the dielectric, wherein the first resistor has a plurality of first surfaces and a top first surface; and a plurality of first traces on the first resistor, wherein the plurality of first surfaces of the first resistor are a plurality of first activated surfaces, wherein the first cavity has a first footprint, wherein the first footprint of the first cavity is different than the footprint of the cavity, and wherein a resistance value of the resistor is thus different than a first resistance value of the first resistor.

Claim 14 depends on claim 13 and thus recites the same limitations via dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fjelstad (US 7,049,929) and Kang et al. (US 7,277,005) disclose methods and devices for a package substrate with a resistor formed in a cavity. Seo (KR 2012-0015397) discloses a general teaching of embedding conductors within a cavity in a package substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896